             Case 1:20-mj-02386-UA Document 9 Filed 04/02/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,


       -v-
                                                           CRIMINAL ACTION NO.: 20mj2386
ISAAC ABERGEL,
                                                                         ORDER
                              Defendant.



SARAH L. CAVE, United States Magistrate Judge.

       The Court held a bail review hearing in this matter, today, April 2, 2020.

       On February 29, 2020, Defendant Isaac Abergel was arrested on a complaint and,

following a bail hearing, this Court ordered him detained based on risk of flight and danger to the

community. On March 5, 2020, through counsel, Mr. Abergel renewed his application for release,

which the Government opposed in a letter dated March 5, 2020. Following a bail review hearing

on March 9, 2020, this Court denied without prejudice Mr. Abergel’s application for release on

bail, but indicated that there may be conditions under which the Court would be willing to

reconsider his release, most importantly a structured regimen of mental health and drug

treatment and stable third-party custodians.

       On March 30, 2020, Mr. Abergel again renewed his application for release, presenting the

Court with the following evidence: (1) information about his physical and mental health from his

treating physician; (2) medical records from the Metropolitan Correctional Center (“MCC”)

indicating that as of March 17, 2020, he was taken off suicide watch and being housed in the

general population; (3) a letter from the SAFE Foundation, Inc., confirming Mr. Abergel’s

admission to an outpatient mental health treatment program and detailing a regimen of
           Case 1:20-mj-02386-UA Document 9 Filed 04/02/20 Page 2 of 4



individual and group psychotherapy sessions and psychiatric evaluation; (4) additional mental

health treatment to be provided by The Jewish Board Mental Health Clinic; and (5) a letter from

Rabbi Abraham Salem, confirming his willingness to serve as one of Mr. Abergel’s third-party

custodians. The Government renewed its opposition to Mr. Abergel’s release, standing on the

arguments set forth in its March 5, 2020 letter.

       During the telephonic bail review hearing on April 2, 2020, the third bail hearing over

which the undersigned has presided in this matter, the Court heard argument from Mr. Abergel’s

counsel and counsel for the Government, and was informed by a representative of Pretrial

Services and a social worker from Federal Defender Service. In addition, the Court understands

that Mr. Abergel’s mother was present on the call.

       Following the hearing, after further consultation with Pretrial Services, the Court finds,

pursuant to 18 U.S.C. § 3142(c), that there are conditions under which Mr. Abergel can be

released from detention pending trial that will reasonably assure his appearance at future court

proceedings and the safety of the community. Those conditions are as follows:

       (1) Posting of a $50,000 bond co-signed by two financially responsible persons, both of

           whom will act as third-party custodians and be responsible to the Court for ensuring

           Mr. Abergel’s compliance with all conditions of release. Rabbi Abraham Salem is

           designated as a third-party custodian, either as one of, or in addition to, the two

           financially responsible persons co-signing the bond.

       (2) Mr. Abergel must remain at his mother’s residence at 1715 East 3d Street, Apt. 1,

           Brooklyn, NY 11223, and may not relocate without prior approval from Pretrial




                                                   2
   Case 1:20-mj-02386-UA Document 9 Filed 04/02/20 Page 3 of 4



   Services.    Mr. Abergel must contact his Pretrial Services Officer daily via

   videoconference.

(3) Pretrial Services supervision as directed.

(4) Travel restricted to the Southern and Eastern Districts of New York.

(5) Surrender all travel documents and make no new applications.

(6) Drug testing and treatment as directed.

(7) Mental health evaluation and treatment as directed.

(8) Mr. Abergel is not to possess any firearms, destructive devices, or other weapons.

(9) Mr. Abergel is to refrain from the conduct alleged in the Complaint.

(10)   Mr. Abergel is to refrain from use of social media, and may use internet-connected

   devices only for communicating with Pretrial Services, defense counsel, family

   members, religious advisers, and health care professionals.

(11)   Mr. Abergel may be released once all conditions are met.

(12)   Mr. Abergel will be released from the custody of the Bureau of Prisons to the

   custody of Federal Defender Service, with the Assistant United States Attorney to

   prepare the bond.

(13)   Mr. Abergel must remain under self-quarantine for 14 days from the date of his

   release and must report to his Pretrial Services Officer if he or his mother exhibit

   symptoms of COVID-19.

(14)   Within 24 hours of Mr. Abergel’s release, defense counsel must contact the Court

   to schedule a teleconference in which Mr. Abergel, the third-party custodians,

   defense counsel, and the AUSA will participate to enable the Court to advise Mr.


                                         3
         Case 1:20-mj-02386-UA Document 9 Filed 04/02/20 Page 4 of 4



         Abergel of the release conditions and provide warnings of the consequences of non-

         compliance.


Dated:      New York, New York
            April 2, 2020

                                                SO ORDERED



                                                _________________________
                                                SARAH L. CAVE
                                                United States Magistrate Judge




                                            4
